 

Exhibit 10.1

 

 



 

 

 

TERMS

 

-Bruce Kutinsky and the Company have agreed that Bruce will no longer serve as
Akorn, Inc. COO effective December 31, 2018 11:59 PM;

 

-Bruce will serve in a consulting role to the Company and will be reasonably
available to the President and CEO and to the Akorn Management team to provide
transition and consulting related support from January 1, 2019 through March 31,
2019 and further to provide support to the Akorn Legal Department through
December 31, 2019 pursuant to a separate consulting or other agreement.

 

Bruce and the Company are parties to an employment agreement and agree to modify
certain terms of that agreement as follows, with all other unmodified terms
remaining in effect:

 

a.Severance: Bruce’s employment with Akorn will terminate effective December 31,
2018, 11:59PM. Bruce is entitled to severance benefits under his employment
agreement as though Bruce resigned for good reason (a lump-sum cash payment
equal to one year of base annual compensation and total eligible annual bonus)
and further, Akorn will continue to provide Bruce life and health insurance
(substantially similar to his health and benefits coverage in effect in December
2018) through February 28, 2020;

 

b.Consulting Agreement: Bruce and Akorn will endeavor to enter into a separate
agreement engaging Bruce to serve in a consulting role providing transition
support services to the Company through March 31, 2019, and, in addition, to
provide support to the Akorn Legal Department through December 31, 2019. Akorn
agrees to reimburse any and all reasonable travel expenses Bruce incurs, at the
request of Akorn, related to the transition and legal support services;

 

c.Consideration: In consideration of Bruce’s agreement to provide aforementioned
consulting and support services, Bruce’s unvested restricted stock units will
immediately vest on December 31, 2018, and he will be compensated a total fee in
the amount of $906,675 paid in 12 equal monthly installments;

 

d.Lease and Moving Expenses: Bruce intends to terminate his Deerfield, IL
apartment lease effective January 31, 2019, and should the Company require Bruce
to extend that lease, the Company would be responsible for any rent payments
incurred after January 31, 2019. Further, the Company agrees to pay for or
reimburse Bruce for reasonable relocation expenses, expected to be approximately
$5,000, from Deerfield, IL to Ann Arbor, MI.

 

These terms are hereby agreed to and binding between the parties and failure of
the parties to enter into any formal agreements memorializing the terms shall
not affect their validity.

 

 

 

Akorn, Inc.   Bruce Kutinsky /s/ Gregory P. Lawless   /s/ Bruce Kutinsky      

 

 



 

